Wheeler, J.
It does not appear by the bill of exceptions, upon what ground the record of the judgment recovered in Mississippi was excluded. But it is insisted for the appellee that it was rightly excluded, because, it is said, it does not show a final judgment, on which an action will lie.
It appears to be the decree of a Court exercising Chancery jurisdiction in the State of Mississippi. And it is held that a decree of a Court of Chancery is within the Constitution and Act of Congress, respecting the mode of authentication, and the effect of the records and judicial proceedings of the Courts of the respective States, when offered in evidence in the Courts of any other State. (Cow. and Hill’s Notes on Phil. Ev., Part 2, Sec. 58 ; Barbour v. Watts, 2 Marsh. (Ky.), R. 292.) In order to determine the character and effect of the decree, it is *278proper to look to the whole record. “ In England the decree “ always recites the substance of the bill and answer, and plead“ings, and also the facts on which the Court founds its decree. “ But ip America the decree does not, ordinarily, recite either “ the bill or answer, or pleadings ; and generally not the facts “ on which the decree is founded. But with us the bill, answer, “ and other pleadings, together with the decree, constitute what “ is properly considered the record.” (Whiting v. The Bank, 13 Pet. 6 ; 3 Tex. R. 268 ; 4 Id. 356, 361.) The report of the Commissioner appointed by the interlocutory decree, to ascertain the amount of the defendant’s indebtedness, is made a part of the record, and is confirmed by the finpl decree ; and, looking to the whole record, there can be no doubt of the finality of the decree, and no uncertainty as to the matter adjudged. The validity and conclusive effect of a judgment does not depend on the particular phraseology in which it is expressed. Technical formality and legal precision, it has been said, need not be preserved, if the judgment is expressed in language which is significant in common understanding and parlance. (2 C. & H. N. to Phil. Ev. p. 71.) “ In the absence of statu- “ tory or other regulation, (the Court said in Ordinary v. “ McClure, 1 Bail. 7,) each department of the Judiciary must be “ left to adopt and pursue its own formula in its proceedings ; “ because neither of them has the power to prescribe these mat- “ ters for the others. With respect to matters of substance “ there are certain requisites, however, which equally apply to “ every jurisdiction, and without which legal proceedings would “ be useless and unnecessary. In addition to the ordinary cir- “ cumstances of time and place, they should, for the most obvious 11 reasons, exhibit the parties, the subject matter in dispute, and “ the result. These facts being ascertained, the legal conse- “ quences follow of course, whatever be the phraseology used.” “ And so, where in a suit in the Orphans’ Court, by a distributee against the administratrix and her husband, for a distributive share, instead of a decretal declaration that the same was *279due from the administratrix and her husband, and declaring out of what fund it should be made, the decree was, that so much was due by the estate, and it was objected to the decree, when offered in evidence in another suit, that it was incomplete, uncertain, and insufficient, inasmuch as it did not even declare the sum to be due by the defendants ; much less that they should pay it; the Court held the objection rightly overruled, and the decree properly admissible. (Ib.) Looking to the whole record, it is perfectly clear that the decree is a final adjudication of the whole matter in litigation between the parties. It ascertains with precision and certainty the amount of the defendant’s indebtedness; and. nothing remains to be determined in that suit. It seems that it is a judgment which may be enforced in the State of Mississippi by execution, an execution having been issued upon it. That it is a final judgment will conclusively appear by reference to the opinion and decision of this Court in the cases of Merle and Andrews, (4 Tex. R. 206,) and Cannon and Hemphill, (7 Tex. R. 184.) We are of opinion, therefore, that the objection to the admissibility of the record in evidence is not tenable, and that it was erroneously excluded.
As a jury was waived, and there was no plea under which evidence could have been introduced, to countervail the legal effect of the judgment offered in evidence by the plaintiff, we might reverse, and render such judgment as the Court below should have rendered. But the plaintiff avers that he is entitled to interest by the laws of Mississippi; and as there was no evidence offered to sustain the averment, the evidence to establish the principal debt having excluded it, it is manifest we could not give interest; and the effect of giving judgment here upon the case as presented by the record, would be to defeat a right which the plaintiff may have to the recovery of interest. The judgment will therefore be reversed, and the cause remanded.
Reversed and remanded.